     Case 5:20-cv-01727-AGR Document 21 Filed 08/19/21 Page 1 of 2 Page ID #:785



 1   Michelle J. Shvarts (SBN 235300)
 2   DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
 3
     Encino, CA 91316
 4   TEL: (800) 935-3170
 5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
 6   Attorneys for Plaintiff, Randal Alonzo De La O
 7

 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                             WESTERN DIVISION

11   RANDAL DE LA O,                        )
12         Plaintiff,                       ) Case No.: 5:20-cv-01727-AGR
                                            )
13
           vs.                              ) [PROPOSED] ORDER FOR AWARD
14                                          ) OF EAJA FEES
     KILOLO KIJAKAZI,                       )
15
     Acting Commissioner Of Social          )
16   Security,                              )
17             Defendant.                   )
18

19

20

21

22

23

24

25

26

27

28
     Case 5:20-cv-01727-AGR Document 21 Filed 08/19/21 Page 2 of 2 Page ID #:786



 1

 2   Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 3         IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
 4   (“EAJA”) are awarded in the amount TWO THOUSAND THREE HUNDRED
 5   AND FIFTY NINE DOLLARS ($ 2,359.00) as authorized by 28 U.S.C. §
 6   2412(d), and subject to the terms and conditions of the Stipulation.
 7

 8   DATED: $XJXVW                          ____________________________
 9
                                                  HON. ALICIA G. ROSENBERG
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
